                 Case 16-37646             Doc 40   Filed 03/20/19 Entered 03/20/19 16:09:18        Desc Main
                                                     Document     Page 1 of 12




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        CHICAGO DIVISION


              In Re:                                          §
                                                              §
              FALK, CARL RAYMOND                              §     Case No. 16-37646
              FALK, PATRICIA ANN                              §
                                                              §
                                  Debtors                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      JOSEPH E. COHEN, chapter 7 trustee, submits this Final Account, Certification that the
              Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 114,750.00                          Assets Exempt: 84,100.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 5,398.03            Claims Discharged
                                                                    Without Payment: 27,774.50

              Total Expenses of Administration: 3,601.97


                      3) Total gross receipts of $ 9,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 9,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 16-37646             Doc 40    Filed 03/20/19 Entered 03/20/19 16:09:18            Desc Main
                                                  Document     Page 2 of 12




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                       $ NA                  $ NA                  $ NA                      $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                       NA              3,601.97               3,601.97                 3,601.97

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                               NA                   NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                NA                   NA                     NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                  NA             33,172.53              33,172.53                 5,398.03

TOTAL DISBURSEMENTS                                    $ NA           $ 36,774.50            $ 36,774.50                $ 9,000.00


                  4) This case was originally filed under chapter 7 on 11/29/2016 . The case was pending
          for 26 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 01/14/2019                        By:/s/JOSEPH E. COHEN
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 16-37646             Doc 40      Filed 03/20/19 Entered 03/20/19 16:09:18                     Desc Main
                                                      Document     Page 3 of 12




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    TOYOTA FJ CRUISER                                                        1129-000                                          5,000.00

    SUBARU FORESTER 2015                                                     1129-000                                          3,000.00

    ELECTRONICS                                                              1129-000                                            250.00

    DEPOSITS OF MONEY                                                        1129-000                                            750.00

TOTAL GROSS RECEIPTS                                                                                                          $ 9,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                      $ 0.00
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

NA            NA                                    NA                    NA                   NA                    NA               NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 16-37646             Doc 40        Filed 03/20/19 Entered 03/20/19 16:09:18    Desc Main
                                                        Document     Page 4 of 12




             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                             CLAIMS          CLAIMS           CLAIMS
                PAYEE                       TRAN.                                                            CLAIMS PAID
                                                           SCHEDULED        ASSERTED         ALLOWED
                                            CODE

TRUSTEE
COMPENSATION:JOSEPH E.
COHEN, TRUSTEE                              2100-000                   NA        1,650.00         1,650.00         1,650.00


TRUSTEE
COMPENSATION:JOSEPH E.
COHEN, TRUSTEE                              2200-000                   NA           35.47           35.47            35.47


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3110-000                   NA        1,277.67         1,277.67         1,277.67


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):JOSEPH E.
COHEN                                       3110-000                   NA          638.83          638.83           638.83

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA        $ 3,601.97      $ 3,601.97       $ 3,601.97
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                             CLAIMS          CLAIMS           CLAIMS
                PAYEE                       TRAN.                                                            CLAIMS PAID
                                                           SCHEDULED        ASSERTED         ALLOWED
                                            CODE

NA: NA                                            NA                   NA              NA              NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA             $ NA            $ NA             $ NA
FEES AND CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 16-37646             Doc 40       Filed 03/20/19 Entered 03/20/19 16:09:18        Desc Main
                                                     Document     Page 5 of 12




            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6E)            Claim)

NA          NA                                    NA                 NA                  NA              NA              NA

TOTAL PRIORITY UNSECURED                                            $ NA               $ NA            $ NA             $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)            Claim)

000004      CAPITAL ONE, N.A.                   7100-000             NA             2,977.82        2,977.82          484.57


000007      CITIBANK, N.A.                      7100-000             NA             6,950.32        6,950.32        1,131.00


000001      DISCOVER BANK                       7100-000             NA           10,566.90       10,566.90         1,719.51


000002      DISCOVER BANK                       7100-000             NA               511.43         511.43            83.22


            FIRST NATIONAL BANK
000003      OF OMAHA                            7100-000             NA             2,374.44        2,374.44          386.38


            PYOD, LLC ITS
000005      SUCCESSORS                          7100-000             NA             2,767.29        2,767.29          450.31


            WORLD'S FOREMOST
000006      BANK-CABELA'S CL                    7100-000             NA             7,024.33        7,024.33        1,143.04

TOTAL GENERAL UNSECURED                                             $ NA        $ 33,172.53      $ 33,172.53       $ 5,398.03
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                              Case 16-37646                 Doc 40    Filed 03/20/19
                                                                                                  FORMEntered
                                                                                                       1        03/20/19 16:09:18                                       Desc Main
                                                                                       Document      Page  6 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 12
                                                                                                                 AND REPORT                                                                                           Page:        1
                                                                                                            ASSET CASES                                                                                                 Exhibit 8
Case No:             16-37646       ABG     Judge: A. BENJAMIN GOLDGAR                                                                          Trustee Name:                     JOSEPH E. COHEN
Case Name:           FALK, CARL RAYMOND                                                                                                        Date Filed (f) or Converted (c):   11/29/16 (f)
                     FALK, PATRICIA ANN                                                                                                        341(a) Meeting Date:               01/05/17
For Period Ending: 01/14/19                                                                                                                    Claims Bar Date:                   09/25/17



                                       1                                                    2                            3                          4                         5                                   6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by               Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. REAL ESTATE                                                                           144,000.00                                0.00                                               0.00                     FA
 2. TOYOTA FJ CRUISER                                                                      14,150.00                                0.00                                           5,000.00                     FA
 3. SUBARU FORESTER 2015                                                                   21,750.00                                0.00                                           3,000.00                     FA
 4. HOUSEHOLD GOODS                                                                          1,500.00                               0.00                                               0.00                     FA
 5. ELECTRONICS                                                                                 500.00                              0.00                                            250.00                      FA
 6. CLOTHES                                                                                     300.00                              0.00                                               0.00                     FA
 7. JEWELRY                                                                                     350.00                              0.00                                               0.00                     FA
 8. DEPOSITS OF MONEY                                                                        2,620.00                               0.00                                            750.00                      FA
 9. BONDS, MUTUAL FUNDS                                                                         800.00                              0.00                                               0.00                     FA
 10. 401(K)                                                                                40,000.00                                0.00                                               0.00                     FA

                                                                                                                                                                                                 Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $225,970.00                              $0.00                                           $9,000.00                            $0.00
                                                                                                                                                                                                 (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   TRUSTEE FILED MOTION FOR SALE OF ASSETS BACK TO DEBTOR - 8/301/18. DEBTOR NEGOTIATING WITH DEBTOR TO PURCHASE TRUSTEE'S
   RIGHT, TITLE AND INTEREST IN ASSETS - 4/30/18. TRUSTEE HAS ALSO REQUESTED COPIES OF BANK STATEMENTS FROM DEBTOR -
   1/9/2018. TRUSTEE HAS REQUESTED INFO ON VEHICLES FROM DEBTOR - 4/30/17.


   Initial Projected Date of Final Report (TFR): 11/30/18           Current Projected Date of Final Report (TFR): 11/30/18




LFORM1                                                                                                                                                                                                                         Ver: 21.00a
         UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                           Case 16-37646                 Doc 40   Filed 03/20/19 Entered 03/20/19 16:09:18                              Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   7 of 12                                                                                        Page:    1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                Exhibit 9
  Case No:           16-37646 -ABG                                                                                              Trustee Name:                      JOSEPH E. COHEN
  Case Name:         FALK, CARL RAYMOND                                                                                         Bank Name:                         ASSOCIATED BANK
                     FALK, PATRICIA ANN                                                                                         Account Number / CD #:             *******0545 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******2595
  For Period Ending: 01/14/19                                                                                                   Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                                Separate Bond (if applicable):


           1              2                              3                                                     4                                            5                       6                   7
     Transaction      Check or                                                                                                         Uniform                                                      Account / CD
        Date          Reference                Paid To / Received From                            Description Of Transaction          Tran. Code       Deposits ($)         Disbursements ($)        Balance ($)
                                                                                   BALANCE FORWARD                                                                                                               0.00
          08/30/18    * NOTE *    Carl & Patricia Falk                             Sale proceeds                                      1129-000                   9,000.00                                   9,000.00
                                                                                   * NOTE * Properties 2, 3, 5, 8
 *        10/26/18     300001     JOSEPH E. COHEN, Trustee                         Trustee Compensation                                                                                 1,685.47            7,314.53
                                  105 West Madison Street
                                  Chicago, IL 60602
                                                                                           Fees                    1,650.00           2100-003
                                                                                           Expenses                 35.47             2200-003
 *        10/26/18     300001     JOSEPH E. COHEN, Trustee                         Trustee Compensation                                                                                 -1,685.47           9,000.00
                                  105 West Madison Street
                                  Chicago, IL 60602
                                                                                           Fees            (       1,650.00 )         2100-003
                                                                                           Expenses        (         35.47 )          2200-003
 *        10/26/18     300002     COHEN & KROL                                     Attorney for Trustee fees                          3110-003                                          1,277.67            7,722.33
                                  105 West Madison Street
                                  Chicago, IL 60602
 *        10/26/18     300002     COHEN & KROL                                     Attorney for Trustee fees                          3110-003                                          -1,277.67           9,000.00
                                  105 West Madison Street
                                  Chicago, IL 60602
 *        10/26/18     300003     JOSEPH E. COHEN                                  Attorney for Trustee fees                          3110-003                                            638.83            8,361.17
                                  105 West Madison Street
                                  Chicago, IL 60602
 *        10/26/18     300003     JOSEPH E. COHEN                                  Attorney for Trustee fees                          3110-003                                           -638.83            9,000.00
                                  105 West Madison Street                          REPRINT OF CHECK DUE TO FAULTY MICR
                                  Chicago, IL 60602                                CARTRIDGE
 *        10/26/18     300004     Discover Bank                                    Claim 000001, Payment 16.27261%                    7100-003                                          1,719.51            7,280.49
                                  Discover Products Inc
                                  PO Box 3025
                                  New Albany, OH 43054-3025


                                                                                                                                Page Subtotals                   9,000.00                1,719.51
                                                                                                                                                                                                            Ver: 21.00a
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                           Case 16-37646                  Doc 40   Filed 03/20/19 Entered 03/20/19 16:09:18                         Desc Main
                                                                                    DocumentFORM Page
                                                                                                  2   8 of 12                                                                                    Page:    2
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                            Exhibit 9
  Case No:           16-37646 -ABG                                                                                          Trustee Name:                    JOSEPH E. COHEN
  Case Name:         FALK, CARL RAYMOND                                                                                     Bank Name:                       ASSOCIATED BANK
                     FALK, PATRICIA ANN                                                                                     Account Number / CD #:           *******0545 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******2595
  For Period Ending: 01/14/19                                                                                               Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                            Separate Bond (if applicable):


           1              2                                3                                               4                                            5                       6                    7
     Transaction      Check or                                                                                                     Uniform                                                       Account / CD
        Date          Reference                Paid To / Received From                         Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)        Balance ($)
 *        10/26/18     300004     Discover Bank                                     Claim 000001, Payment 16.27261%               7100-003                                          -1,719.51            9,000.00
                                  Discover Products Inc                             REPRINT OF CHECK DUE TO FAULTY MICR
                                  PO Box 3025                                       CARTRIDGE
                                  New Albany, OH 43054-3025
 *        10/26/18     300005     Discover Bank                                     Claim 000002, Payment 16.27202%               7100-003                                             83.22             8,916.78
                                  Discover Products Inc
                                  PO Box 3025
                                  New Albany, OH 43054-3025
 *        10/26/18     300005     Discover Bank                                     Claim 000002, Payment 16.27202%               7100-003                                            -83.22             9,000.00
                                  Discover Products Inc                             REPRINT OF CHECK DUE TO FAULTY MICR
                                  PO Box 3025                                       CARTRIDGE
                                  New Albany, OH 43054-3025
 *        10/26/18     300006     First National Bank of Omaha                      Claim 000003, Payment 16.27247%               7100-003                                            386.38             8,613.62
                                  1620 Dodge Street, Stop code 3105
                                  Omaha, NE 68197
 *        10/26/18     300006     First National Bank of Omaha                      Claim 000003, Payment 16.27247%               7100-003                                           -386.38             9,000.00
                                  1620 Dodge Street, Stop code 3105                 REPRINT OF CHECK DUE TO FAULTY MICR
                                  Omaha, NE 68197                                   CARTRIDGE
 *        10/26/18     300007     Capital One, N.A.                                 Claim 000004, Payment 16.27264%               7100-003                                            484.57             8,515.43
                                  c/o Becket and Lee LLP
                                  PO Box 3001
                                  Malvern PA 19355-0701
 *        10/26/18     300007     Capital One, N.A.                                 Claim 000004, Payment 16.27264%               7100-003                                           -484.57             9,000.00
                                  c/o Becket and Lee LLP                            REPRINT OF CHECK DUE TO FAULTY MICR
                                  PO Box 3001                                       CARTRIDGE
                                  Malvern PA 19355-0701
 *        10/26/18     300008     PYOD, LLC its successors                          Claim 000005, Payment 16.27260%               7100-003                                            450.31             8,549.69
                                  assigns as assignee of Citibank, N.A.
                                  Resurgent Capital Services
                                  PO Box 19008

                                                                                                                            Page Subtotals                        0.00               -1,269.20
                                                                                                                                                                                                         Ver: 21.00a
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                           Case 16-37646                  Doc 40   Filed 03/20/19 Entered 03/20/19 16:09:18                             Desc Main
                                                                                    DocumentFORM Page
                                                                                                  2   9 of 12                                                                                       Page:    3
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                               Exhibit 9
  Case No:           16-37646 -ABG                                                                                              Trustee Name:                    JOSEPH E. COHEN
  Case Name:         FALK, CARL RAYMOND                                                                                         Bank Name:                       ASSOCIATED BANK
                     FALK, PATRICIA ANN                                                                                         Account Number / CD #:           *******0545 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******2595
  For Period Ending: 01/14/19                                                                                                   Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                Separate Bond (if applicable):


           1              2                               3                                                     4                                           5                       6                   7
     Transaction      Check or                                                                                                         Uniform                                                      Account / CD
        Date          Reference                Paid To / Received From                             Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                  Greenville, SC 29602
 *        10/26/18     300008     PYOD, LLC its successors                          Claim 000005, Payment 16.27260%                   7100-003                                           -450.31            9,000.00
                                  assigns as assignee of Citibank, N.A.             REPRINT OF CHECK DUE TO FAULTY MICR
                                  Resurgent Capital Services                        CARTRIDGE
                                  PO Box 19008
                                  Greenville, SC 29602
 *        10/26/18     300009     WORLD'S FOREMOST BANK-CABELA'S CLUB               Claim 000006, Payment 16.27258%                   7100-003                                          1,143.04            7,856.96
                                  VISA
                                  PO BOX 82609
                                  LINCOLN, NE 68501-2609
 *        10/26/18     300009     WORLD'S FOREMOST BANK-CABELA'S CLUB               Claim 000006, Payment 16.27258%                   7100-003                                          -1,143.04           9,000.00
                                  VISA                                              REPRINT OF CHECK DUE TO FAULTY MICR
                                  PO BOX 82609                                      CARTRIDGE
                                  LINCOLN, NE 68501-2609
 *        10/26/18     300010     Citibank, N.A.                                    Claim 000007, Payment 16.27263%                   7100-003                                          1,131.00            7,869.00
                                  c/o Quantum3 Group LLC
                                  PO Box 280
                                  Kirkland, WA 98083-0280
 *        10/26/18     300010     Citibank, N.A.                                    Claim 000007, Payment 16.27263%                   7100-003                                          -1,131.00           9,000.00
                                  c/o Quantum3 Group LLC                            REPRINT OF CHECK DUE TO FAULTY MICR
                                  PO Box 280                                        CARTRIDGE
                                  Kirkland, WA 98083-0280
          10/26/18     300011     JOSEPH E. COHEN, Trustee                          Trustee Compensation                                                                                1,685.47            7,314.53
                                  105 West Madison Street
                                  Chicago, IL 60602
                                                                                            Fees                    1,650.00          2100-000
                                                                                            Expenses                 35.47            2200-000
          10/26/18     300012     COHEN & KROL                                      Attorney for Trustee fees                         3110-000                                          1,277.67            6,036.86
                                  105 West Madison Street
                                  Chicago, IL 60602

                                                                                                                                Page Subtotals                        0.00               2,512.83
                                                                                                                                                                                                            Ver: 21.00a
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                           Case 16-37646                  Doc 40   Filed 03/20/19 Entered 03/20/19 16:09:18                            Desc Main
                                                                                    Document FORMPage
                                                                                                   2  10 of 12                                                                                     Page:    4
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                              Exhibit 9
  Case No:           16-37646 -ABG                                                                                             Trustee Name:                    JOSEPH E. COHEN
  Case Name:         FALK, CARL RAYMOND                                                                                        Bank Name:                       ASSOCIATED BANK
                     FALK, PATRICIA ANN                                                                                        Account Number / CD #:           *******0545 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******2595
  For Period Ending: 01/14/19                                                                                                  Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                               Separate Bond (if applicable):


           1              2                                3                                                    4                                          5                       6                   7
    Transaction       Check or                                                                                                        Uniform                                                      Account / CD
       Date           Reference                Paid To / Received From                            Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
          10/26/18     300013     JOSEPH E. COHEN                                   Attorney for Trustee fees                        3110-000                                           638.83             5,398.03
                                  105 West Madison Street
                                  Chicago, IL 60602
          10/26/18     300014     Discover Bank                                     Claim 000001, Payment 16.27261%                  7100-000                                          1,719.51            3,678.52
                                  Discover Products Inc
                                  PO Box 3025
                                  New Albany, OH 43054-3025
          10/26/18     300015     First National Bank of Omaha                      Claim 000003, Payment 16.27247%                  7100-000                                           386.38             3,292.14
                                  1620 Dodge Street, Stop code 3105
                                  Omaha, NE 68197
          10/26/18     300016     Capital One, N.A.                                 Claim 000004, Payment 16.27264%                  7100-000                                           484.57             2,807.57
                                  c/o Becket and Lee LLP
                                  PO Box 3001
                                  Malvern PA 19355-0701
          10/26/18     300017     PYOD, LLC its successors                          Claim 000005, Payment 16.27260%                  7100-000                                           450.31             2,357.26
                                  assigns as assignee of Citibank, N.A.
                                  Resurgent Capital Services
                                  PO Box 19008
                                  Greenville, SC 29602
          10/26/18     300018     WORLD'S FOREMOST BANK-CABELA'S CLUB               Claim 000006, Payment 16.27258%                  7100-000                                          1,143.04            1,214.22
                                  VISA
                                  PO BOX 82609
                                  LINCOLN, NE 68501-2609
          10/26/18     300019     Citibank, N.A.                                    Claim 000007, Payment 16.27263%                  7100-000                                          1,131.00                 83.22
                                  c/o Quantum3 Group LLC
                                  PO Box 280
                                  Kirkland, WA 98083-0280
          10/26/18     300020     Discover Bank                                                                                      7100-000                                            83.22                   0.00
                                  Discover Products Inc
                                  PO Box 3025

                                                                                                                               Page Subtotals                        0.00               6,036.86
                                                                                                                                                                                                           Ver: 21.00a
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                           Case 16-37646                Doc 40   Filed 03/20/19 Entered 03/20/19 16:09:18                        Desc Main
                                                                                  Document FORMPage
                                                                                                 2  11 of 12                                                                                Page:     5
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                         Exhibit 9
  Case No:           16-37646 -ABG                                                                                       Trustee Name:                      JOSEPH E. COHEN
  Case Name:         FALK, CARL RAYMOND                                                                                  Bank Name:                         ASSOCIATED BANK
                     FALK, PATRICIA ANN                                                                                  Account Number / CD #:             *******0545 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******2595
  For Period Ending: 01/14/19                                                                                            Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                         Separate Bond (if applicable):


          1               2                             3                                            4                                               5                       6                   7
    Transaction       Check or                                                                                                  Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                    Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                  New Albany, OH 43054-3025

                                                                                                     COLUMN TOTALS                                        9,000.00               9,000.00                 0.00
                                                                                                         Less: Bank Transfers/CD's                            0.00                   0.00
                                                                                                     Subtotal                                             9,000.00               9,000.00
                                                                                                         Less: Payments to Debtors                                                   0.00
                                                                                                     Net
                                                                                                                                                          9,000.00               9,000.00




                                                                                                                         Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                     Ver: 21.00a
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                           Case 16-37646                Doc 40   Filed 03/20/19 Entered 03/20/19 16:09:18                           Desc Main
                                                                                  Document FORMPage
                                                                                                 2  12 of 12                                                                                             Page:      6
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                       Exhibit 9
  Case No:           16-37646 -ABG                                                                                          Trustee Name:                       JOSEPH E. COHEN
  Case Name:         FALK, CARL RAYMOND                                                                                     Bank Name:                          Axos Bank
                     FALK, PATRICIA ANN                                                                                     Account Number / CD #:              *******0116 Checking Account
  Taxpayer ID No:    *******2595
  For Period Ending: 01/14/19                                                                                               Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                            Separate Bond (if applicable):


          1               2                             3                                               4                                                 5                          6                         7
    Transaction       Check or                                                                                                     Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                       Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                  BALANCE FORWARD                                                                                                                       0.00

                                                                                                        COLUMN TOTALS                                             0.00                       0.00                        0.00
                                                                                                            Less: Bank Transfers/CD's                             0.00                       0.00
                                                                                                        Subtotal                                                  0.00                       0.00
                                                                                                            Less: Payments to Debtors                                                        0.00
                                                                                                        Net
                                                                                                                                                                  0.00                       0.00
                                                                                                                                                                                NET                             ACCOUNT
                                                                                                         TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                       Checking Account (Non-Interest Earn - ********0545                    9,000.00                    9,000.00                         0.00
                                                                                                        Checking Account - ********0116                            0.00                        0.00                       0.00
                                                                                                                                                ------------------------    ------------------------   ------------------------
                                                                                                                                                             9,000.00                    9,000.00                         0.00
                                                                                                                                                ==============             ==============              ==============
                                                                                                                                                 (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                            Transfers)               To Debtors)                    On Hand




                                                                                                                            Page Subtotals                        0.00                        0.00
                                                                                                                                                                                                                   Ver: 21.00a
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
